  Case 16-21832         Doc 61     Filed 01/22/19 Entered 01/22/19 10:28:25                  Desc Main
                                     Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TENNESSEE

IN RE:

FLORA WASHINGTON SHIELDS,                                                CHAPTER 13
                                                                         CASE NO. 16-21832-L
DEBTOR.                                                                  SS # XXX-XX-0867


         MOTION TO MODIFY PLAN-POST CONFIRMATION TO SUSPEND PAYMENTS

         Comes now the debtor, by and through counsel, and hereby moves this Court to suspend for ninety

days the scheduled payments due under the Chapter 13 Plan. In support of said motion, Debtor would show

unto the Court that she is on medical leave, and is unable to make the scheduled plan payments.

         WHEREFORE, Debtor prays that this matter be set for a hearing, that the Court enter an order to

allow her to suspend the scheduled plan payments for ninety days or until she is able to return to work,

whichever occurs first, and that the Chapter 13 Trustee adjust the plan accordingly.



                                                         Respectfully submitted,

                                                         /s/ Jimmy E. McElroy      #011908
                                                         Attorney for Debtor
                                                         3780 S. Mendenhall
                                                         Memphis, TN 38115
Certificate of Service
The undersigned certifies that the above motion was mailed VIA United State Postal Service to all parties
listed below on January 22, 2019.
                                                /s/Jimmy E McElroy
Debtor
Debtor’s Attorney
Case Trustee
All Entities On Matrix
